[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-16043         ELEVENTH CIRCUIT
                                                      JUNE 15, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                   D. C. Docket No. 08-80128-CR-KLR

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

SAMMIE MCKENZIE,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 15, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Sammie McKenzie appeals his 71-month sentence imposed following his

guilty plea to being a felon in possession of a firearm and ammunition, 18 U.S.C.

§ 922(g)(1). McKenzie asserts his sentence was unreasonable, in light of the

factors in 18 U.S.C. § 3553(a) because (1) his history and personal characteristics

warranted a downward variance from the advisory guideline range of 57 to 71

months (2) the court's imposition of a 71-month sentence, as a means of providing

McKenzie with educational and vocational training, was unreasonably harsh and

greater than necessary to provide McKenzie with such training and (3) the court

placed too much emphasis on this one factor.

       In reviewing a sentencing decision,1 we must ensure both procedural and

substantive reasonableness. Gall, 128 S. Ct at 590. We must first determine the

sentence was procedurally reasonable. Id. at 597. Factors the Court must consider

in determining procedural reasonableness include whether the district court:

properly calculated the Guidelines range, improperly treated the Guidelines as

mandatory, failed to consider the § 3553(a) factors, selected a sentence based on

“clearly erroneous facts,” or failed to adequately explain its chosen sentence. Id.


       1
          We review a final sentence imposed by a district court for reasonableness. United States
v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005). Reasonableness review is akin to the
deferential abuse-of-discretion standard. Gall v. United States, 128 S. Ct. 586, 591 (2007).
Under the abuse-of-discretion standard, this Court will not reverse a district court so long as the
district court's ruling “does not constitute a clear error of judgment.” United States v. Frazier,
387 F.3d 1244, 1259 (11th Cir. 2004).

                                                 2
After determining the sentence is procedurally reasonable, we must then consider

the substantive reasonableness of the sentence. Id. A sentence is substantively

reasonable if, under the totality of the circumstances, it achieves the purposes of

§ 3553(a). United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).

      The party challenging the sentence has the burden of establishing the

sentence is unreasonable in light of the record and the § 3553(a) factors. Talley,

431 F.3d at 788. This Court has held that it ordinarily expects a sentence within

the Guidelines range to be reasonable. Id.

      McKenzie’s 71-month sentence is reasonable. The district court committed

no significant procedural error. The court correctly calculated the applicable

Guidelines range, and treated those Guidelines as advisory, not mandatory. The

court allowed both parties to present arguments as to what they believed would be

an appropriate sentence. The court considered the § 3553(a) factors, and

documented its reasoning in imposing a 71-month sentence. The district court set

out a reasonable explanation for its sentencing decision. While McKenzie argues

the district court placed undue emphasis on his need to receive educational and

vocational training, the record shows the court used that as only one factor in

making its sentencing determination. McKenzie has not met his burden to show




                                           3
his sentence was either procedurally or substantively unreasonable. Accordingly,

we affirm.

      AFFIRMED.




                                        4